DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated January 10, 2021 in which claims 1-3, 5-7, 9-12, 14-16, and 18-20 were amended, and claims 4 and 13 were cancelled, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 1, the subject matter which was not described in the specification is the limitation of “the InGaP emitter is…coherently strained to the GaAs base”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 3, 5-7, 9-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (U.S. Pub. 2008/0296617) in view of Chen (U.S. Pub. 2005/0032323).
Regarding claims 1-2, 3, and 12, Mishra [Figs.2-4] discloses a heterojunction bipolar transistor (HBT) [200] monolithic integrated circuit comprising:
a N-type GaN collector [204c; Fig.2]; and
an emitter-base stack [210,212; Fig.2];
wherein:
the emitter-base stack is wafer bonded [208] to the N-type GaN collector [Fig.2; Paras.38-39];

a method of manufacturing a heterojunction bipolar transistor (HBT) monolithic integrated circuit, the method comprising:
forming a N-type GaN collector [204c]; and 

wherein:
forming the monolithic integrated circuit comprises wafer bonding [208] the emitter-base stack to the N-type GaN collector [Fig.2; Paras.38-39].

Mishra [Fig.4] discloses an injector region including an emitter-base stack comprising of an AlGaAs emitter [412] and a GaAs base [414] [Paras.58-61].  Mishra fails to explicitly disclose an emitter-base stack comprising an InGaP emitter and a GaAs base; wherein the InGaP emitter is latticed matched or coherently strained to the GaAs base; and the relative N-type and P-type for the emitter and base.  However, Mishra [Paras.13,21,68] discloses and makes obvious the suitable alternatives of semiconductor materials that can be used for the injector region including InGaP as well as III-P and III-As compound.  Mishra [Para.77] discloses and makes obvious a device with the possible relative N-type and P-type structure.  
Additionally, Chen [Para.71] discloses and makes obvious the suitable alternatives of semiconductor materials that can be used for the injector region including an InGaP emitter and a GaAs base.  It appears obvious and readily apparent in forming an InGaP layer on an GaAs layer that the InGaP emitter is latticed matched or coherently strained to the GaAs base.
It would have been obvious to provide the emitter-base stack as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 5 and 14, Mishra and Chen fail to explicitly disclose wherein the InGaP emitter is ordered or disordered.  However, it would have been obvious to one of ordinary skill in the art to provide wherein the InGaP emitter is ordered or disordered, as one of ordinary skill KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claims 6-7 and 15-16, Mishra and Chen [Discussed above] discloses wherein the monolithic integrated circuit comprises a GaAs-GaN HBT; and wherein the monolithic integrated circuit comprises an InGaP-GaAs-GaN HBT.

Regarding claims 9-11 and 18-20, Mishra fails to explicitly disclose the claimed material of the additional layer at the wafer bonded interface.  However, Mishra [Paras.14,18,78] discloses and makes obvious an additional material layer at the wafer bonding interface for enhancing bond strength comprising various materials including In, InP, III-P compound or III-As compound.  It would have been obvious to include the claimed material for the additional layer, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (U.S. Pub. 2008/0296617) view of Chen (U.S. Pub. 2005/0032323), and further in view of Chen (U.S. Pat. 8076699).
Regarding claims 8 and 17, Mishra fails to explicitly disclose the claimed substrate material.  However, Chen ’699 [Fig.3] discloses and makes obvious the various substrate material upon which GaN can be grown, including a GaN or SiC or Si or sapphire or diamond substrate [327] [Col.5 lines 1-6].  It would have been obvious to provide the substrate material KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive and the claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAC H AU/Primary Examiner, Art Unit 2822